Opinion op the Count by
Judge Settle.
Dismissing appeal.
The judgment presented for review by this appeal was also appealed from by the appellee herein, E. H. Eatliff; the record in that case being styled R. H. Ratliff, appellant, v. Stafford Sowards’ Guardian, &c., appellees.
As in that case the appellees (appellants on this appeal), were granted a cross appeal by this court from the same judgment complained of on this appeal, and every question raised by this appeal was presented by the cross appeal and determined by the opinion this day banded down by us in that appeal, no reason exists for again passing on the same questions.
*106Wherefore this appeal is dismissed at the cost of Stafford Sowards, &c., the appellants therein.